Determination of the comptroller that the petitioner The Berwind-White Coal Mining Company is liable for a sales tax deficiency unanimously annulled, with fifty dollars costs and disbursements to the petitioner, on the authority of Matter of National Cash Register Co. v Taylor (276 N. Y. 208); Matter of Compagnie Generate Transatlantique v. McGoldrick (279 id. 192). The comptroller is directed to make refund to petitioner of the tax and penalties paid, with interest thereon from the date of payment. Settle order on notice. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.